Citation Nr: 0511694	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  98-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the appellant as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945 and from August 1948 to November 1972.  The veteran died 
in 1978.  The appellant is the veteran's son.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  


ORDER TO VACATE

On February 10, 2005, the Board denied the claim of permanent 
incapacity for self-support for the appellant prior to 
attaining the age of eighteen.  However, after the Board 
issued its decision, it was discovered that on January 3, 
2005, the Appeals Management Center received evidence 
pertaining to the claim.  The Board received this evidence on 
February 18, 2005.

An appellate decision may be vacated by the Board at any time 
upon the Board's own motion when there is a denial of due 
process.  38 C.F.R. § 20.904 (2004).  Because the evidence 
submitted by the appellant in January 2005 has not been 
considered by the Board, an error in due process has 
occurred.  The Board has decided to vacate the prior 
decision.  A separate decision will be entered addressing the 
issue on appeal.






ORDER

The February 10, 2005, Board decision is vacated.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


